DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered. Applicant has argued that the prior art does not teach the new limitation(s) added by amendment. The new limitation(s) will be addressed in the rejection(s) below.

Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive. 
Applicant has argued:
The Office Action states on page 5 that "Claim 3 depends from claim 1" and that "Claim 11 includes similar limitations and is similarly rejected." However, Claim 3 depends from Claim 2 and Claim 11 depends from Claim 10. Thus, Applicant respectfully notes that in view of such clarification that the rejections of Claims 3 and 11 are moot. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejections under 35 U.S.C. § 112, second paragraph and full allowance of Claims 3 and 11.

This is not persuasive. The examiner agrees with Applicant’s statement “Claim 3 depends from Claim 2 and Claim 11 depends from Claim 10”. However, the examiner takes the position that Claim 3 also depends from Claim 1 because Claim 2 depends from claim 1. Similarly, Claim 11 also depends from Claim 9 because Claim 10 depends from Claim 9. The examiner suggest Applicant review MPEP 608.01(n) Dependent Claims, which states in part, “Following the statute… a proper dependent claim… shall 

Applicant has argued:
Moeny, however, is completely silent with respect to an abrasive material and a positioning of an abrasive material, much less any melting temperature of the material. As such, Moeny fails to disclose "the first portion including first composite material including a reinforcement material and an abrasive material infiltrated through one region of the reinforcement material at a perimeter of the ground ring" and "the abrasive material has a first melting temperature lower than a second melting temperature of the reinforcement material" as recited in amended Claims 1, 9 and 17.

This is not persuasive. Moeny teaches using materials that meet Applicant’s definition of “abrasive materials”.  The specification as filed (page 19-20) defines “abrasive material” as: 
the abrasive material… may include any of a variety of hard materials such as at least one material selected from the group consisting of a metal, a metal alloy, a ceramic alloy, a cermet, synthetic or natural diamond, and any combinations thereof. may include any of a variety of hard materials such as, but not limited to, at least one material selected from the group consisting of an iron alloy, an iron, manganese, and silicon alloy, copper, a copper alloy, nickel, a nickel alloy, cobalt, a cobalt alloy, and any combinations thereof… may include a metal boride, metal carbide, a metal nitride, a metal silicide and any combinations thereof… he abrasive material may include at least one material selected from the group consisting of tungsten, tungsten boride tungsten carbide, tungsten nitride, tungsten oxide, tungsten silicide, synthetic diamond, natural diamond, copper, copper boride, copper carbide, copper oxide, copper nitride, copper silicide, niobium, niobium boride niobium carbide, niobium nitride, niobium oxide, niobium silicide, vanadium, vanadium boride vanadium carbide, vanadium nitride, vanadium oxide, vanadium silicide, molybdenum, molybdenum boride molybdenum carbide, molybdenum oxide, molybdenum nitride, molybdenum silicide, titanium, titanium boride titanium carbide, titanium oxide, titanium nitride, titanium silicide, tantalum, tantalum boride tantalum carbide, tantalum oxide, tantalum nitride, tantalum silicide, zirconium, zirconium boride, zirconium carbide, zirconium oxide, zirconium nitride, zirconium silicide, chromium, chromium boride chromium carbide, chromium oxide, chromium nitride, chromium silicide, yttrium, yttrium boride yttrium carbide, yttrium oxide, yttrium nitride, yttrium silicide, boron, boron carbide, boron oxide, boron nitride, boron silicide, silicon, silicon boride, silicon carbide, silicon oxide, silicon nitride, 

Applicant has argued differences in nomenclature. Differences in nomenclature are differences in names only. Differences in nomenclature do not automatically equate to differences in structure or function. By Applicant's logic, a subsequent application could recite identical claims as the present, but only change "abrasive material" to "rough material" or “gritty material” and be held to be patentable over the present case, even though the actual requirements of the claim is identical to the present case. The examiner respectfully believes it is clear why this is not the standard applied to prior art under examination.
"Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See MPEP 2112.01.  

Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but 
The examiner takes the position that identical compositions, materials, and elements have the same properties (including melting temperature) regardless of differences in nomenclature. For example, the examiner takes the position that elemental copper has the same melting point when all conditions but the name are held constant (e.g. referred to as a “conductive material”, an “abrasive material”, a “binder material”, or “elemental copper”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 11-13, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 11 includes similar limitations and is similarly rejected. 
Note: The examiner takes the position that Claim 3 depends from Claim 1 because Claim 3 depends from Claim 2 and Claim 2 depends from Claim 1. Similarly, Claim 11 also depends from Claim 9 because Claim 11 depends from Claim 10 and Claim 10 depends from Claim 9. The examiner suggest Applicant review MPEP 608.01(n) Dependent Claims, which states in part, “Following the statute… a proper dependent claim… shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed.”

Claims 4/12/19 includes the limitation(s): “...wherein the first portion of the ground ring includes below a threshold.”
Claims 5/13/20 includes the limitation(s): “...wherein the second portion of the ground ring includes below a threshold.”
Applicant’s amendments in response to the 112(b) rejection in the prior Office Action does not overcome the prior 112(b) rejection and additionally introduces additional issues related to indefiniteness. 

Additionally, selecting a threshold above 0.0% does not overcome the prior 112(b) rejections as the amended limitation requires that the included material simply be below the chosen threshold and zero material would meet a limitation requiring less than a nonzero threshold. 

The specification as filed (page 17-18) defines “reinforcement material” as 
Although the reinforcement material will typically be less abrasive than the abrasive material. The reinforcement material may be any suitable material, such as particles of metals, metal alloys, superalloys, intermetallics, borides, carbides, nitrides, oxides, silicides, ceramics, diamonds, and the like, or any combination thereof. More particularly, examples of reinforcement and reinforcing particles suitable for use in conjunction with the embodiments described herein may include particles that include, but are not limited to, tungsten, molybdenum, niobium, tantalum, rhenium, iridium, ruthenium, beryllium, titanium, chromium, rhodium, iron, cobalt, nickel, nitrides, silicon nitrides, boron nitrides, cubic boron nitrides, natural diamonds, synthetic diamonds, cemented carbide, spherical carbides, low-alloy sintered materials, cast carbides, silicon carbides, boron carbides, cubic boron carbides, molybdenum carbides, titanium carbides, tantalum carbides, niobium carbides, chromium carbides, vanadium carbides, iron carbides, tungsten carbides, macrocrystalline tungsten carbides, cast tungsten carbides, crushed sintered tungsten carbides, carburized tungsten carbides, steels, stainless steels, austenitic steels, ferritic steels, martensitic steels, precipitation-hardening steels, duplex stainless steels, ceramics, iron alloys, nickel alloys, cobalt alloys, chromium alloys, HASTELLOY@ alloys (e.g., nickel-chromium containing alloys, available from Haynes International), INCONEL@     alloys  (e.g., austenitic  nickel-chromium  containing superalloys available from Special Metals Corporation), WASPALOYS@ (e.g., austenitic nickel-based superalloys), RENE@ alloys (e.g., nickel-chromium containing alloys available from Altemp Alloys, Inc.), HAYNES@ alloys (e.g., nickel-chromium containing superalloys available from Haynes International), INCOLOY@ alloys (e.g., iron-nickel containing superalloys available from Mega Mex), MP98T (e.g., a nickel-copper- chromium superalloy available from SPS Technologies), TMS alloys, CMSX@ alloys (e.g., nickel-based superalloys available from C-M Group), cobalt alloy 6B (e.g., cobalt- based superalloy available from HPA), N-155 alloys, any 
            
The specification as filed (page 19-20) defines “abrasive material” as: 
the abrasive material… may include any of a variety of hard materials such as at least one material selected from the group consisting of a metal, a metal alloy, a ceramic alloy, a cermet, synthetic or natural diamond, and any combinations thereof. may include any of a variety of hard materials such as, but not limited to, at least one material selected from the group consisting of an iron alloy, an iron, manganese, and silicon alloy, copper, a copper alloy, nickel, a nickel alloy, cobalt, a cobalt alloy, and any combinations thereof… may include a metal boride, metal carbide, a metal nitride, a metal silicide and any combinations thereof… he abrasive material may include at least one material selected from the group consisting of tungsten, tungsten boride tungsten carbide, tungsten nitride, tungsten oxide, tungsten silicide, synthetic diamond, natural diamond, copper, copper boride, copper carbide, copper oxide, copper nitride, copper silicide, niobium, niobium boride niobium carbide, niobium nitride, niobium oxide, niobium silicide, vanadium, vanadium boride vanadium carbide, vanadium nitride, vanadium oxide, vanadium silicide, molybdenum, molybdenum boride molybdenum carbide, molybdenum oxide, molybdenum nitride, molybdenum silicide, titanium, titanium boride titanium carbide, titanium oxide, titanium nitride, titanium silicide, tantalum, tantalum boride tantalum carbide, tantalum oxide, tantalum nitride, tantalum silicide, zirconium, zirconium boride, zirconium carbide, zirconium oxide, zirconium nitride, zirconium silicide, chromium, chromium boride chromium carbide, chromium oxide, chromium nitride, chromium silicide, yttrium, yttrium boride yttrium carbide, yttrium oxide, yttrium nitride, yttrium silicide, boron, boron carbide, boron oxide, boron nitride, boron silicide, silicon, silicon boride, silicon carbide, silicon oxide, silicon nitride, and any combinations thereof… may include diamond, a diamond-based powder mix, and/or a diamond-based paste.

The specification as filed (page 18) defines “binder material” as: 
The binder material can include any suitable binder material such as copper, nickel, cobalt, iron, aluminum, molybdenum, chromium, manganese, tin, zinc, lead, silicon, tungsten, boron, phosphorous, gold, silver, palladium, indium, and/or alloys thereof. 

Due to the overlap between the material groups in the specification as filed, whether a drill bit reads on the claims can depend only on changes in nomenclature, with no structural change to the bit. 

A bit with a “first composite material” comprising a “reinforcement material” of cobalt and an “abrasive material” of iron/iron alloy, and a “second composite material” comprising a “reinforcement material” of cobalt and a “binder material” of steel appears to read on the claimed limitations. However, the same bit defined as a “first composite material” comprising a “reinforcement material” of iron/iron alloy and an “abrasive material” of cobalt, and a “second composite material” comprising a “reinforcement material” of steel and a “binder material” of cobalt appears to not read on the claimed limitations.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-20 is/are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moeny (US 20190040685).

Regarding claim 1, Moeny teaches:
A pulsed-power drill bit, comprising: 
a bit body (Moeny 255); 
an electrode (Moeny 208) coupled to the bit body; and 
a ground ring (Moeny 250/650/1250, [0058, 0086]) coupled to the bit body proximate to the electrode and having a first portion (Moeny near 668, [0044, 0054, 0061]) and a second portion (Moeny near 670) located between the first portion and the bit body, 
the first portion including first composite material (Moeny [0044, 0054, 0061]) including a reinforcement material (Moeny [0044, 0054, 0061]) and an abrasive material (Moeny [0044, 0054, 0061]) infiltrated through one region of the reinforcement material at a perimeter (Moeny [0044, 0054, 0061]) of the ground ring, 
the second portion including a second composite material (Moeny [0044, 0054, 0061]) including the reinforcement material and a binder material (Moeny [0044, 0054, 0061]) infiltrated through the reinforcement material, the second composite material having a different composition (Moeny [0044, 0054, 0061]) than the first composite material, 
(Moeny [0044, 0054, 0061]) lower than a second melting temperature (Moeny [0044, 0054, 0061]) of the reinforcement material.
"Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See MPEP 2112.01.  
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. See MPEP 2112.


Regarding claim 2, Moeny teaches:
The pulsed-power drill bit of Claim 1, wherein the first composite material further comprises a binder material (Moeny [0044, 0054, 0061]) infiltrated through the reinforcement material.

Regarding claim 3, Moeny teaches:
The pulsed-power drill bit of Claim 2, wherein the binder material in the first composite material and the binder material in the second composite material have the same composition (Moeny [0044, 0054, 0061]).

Regarding claim 4, Moeny teaches:
The pulsed-power drill bit of Claim 1, wherein the first portion of the ground ring includes the binder material (Moeny [0044, 0054, 0061]) below a threshold.

Regarding claim 5, Moeny teaches:
The pulsed-power drill bit of Claim 1, wherein the second portion of the ground ring includes the abrasive material (Moeny [0044, 0054, 0061]) below a threshold.

Regarding claim 6, Moeny teaches:
The pulsed-power drill bit of Claim 1, wherein the first composite material (Moeny [0044, 0054, 0061]) has a first induced abrasion and the second composite material (Moeny [0044, 0054, 0061]) has a second induced abrasion and the first induced abrasion is greater than the second induced abrasion.

Regarding claim 7, Moeny teaches:
The pulsed-power drill bit of Claim 1, wherein the bit includes a third composite material (Moeny [0044, 0054, 0061]) including a binder material (Moeny [0044, 0054, 0061]) infiltrated through the reinforcement material. The Examiner notes the specification as filed (page 22) describes the third composite material as the same as the second composite material. 

Regarding claim 8, Moeny teaches:
The pulsed-power drill bit of Claim 7, wherein the second composite material and the third composite material have the same composition (Moeny [0044, 0054, 0061]).

Regarding claim 9, Moeny teaches:
A downhole drilling system, comprising: a drill string (Moeny 108); and 
a pulse-power drill bit (Moeny 114) coupled to the drill string, the drill bit including: 
a bit body (Moeny 255); 
an electrode (Moeny 208) coupled to the bit body; 
a ground ring (Moeny 250/650/1250, [0058, 0086]) coupled to the bit body proximate to the electrode and having a first portion (Moeny near 668, [0044, 0054, 0061]) and a second portion (Moeny near 670) located between the first portion and the bit body, 
(Moeny [0044, 0054, 0061]) including a reinforcement material (Moeny [0044, 0054, 0061]) and an abrasive material (Moeny [0044, 0054, 0061]) infiltrated through one region of the reinforcement material at a perimeter (Moeny [0044, 0054, 0061]) of the ground ring, 
the second portion including a second composite material (Moeny [0044, 0054, 0061]) including the reinforcement material and a binder material (Moeny [0044, 0054, 0061]) infiltrated through the reinforcement material, the second composite material having a different composition than the first composite material, 
wherein the abrasive material has a first melting temperature (Moeny [0044, 0054, 0061]) lower than a second melting temperature (Moeny [0044, 0054, 0061]) of the reinforcement material.
"Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See MPEP 2112.01.  
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but 

Regarding claim 10, Moeny teaches:
The downhole drilling system of Claim 9, wherein the first composite material further comprises a binder material (Moeny [0044, 0054, 0061]) infiltrated through the reinforcement material infiltrated.

Regarding claim 11, Moeny teaches:
The downhole drilling system of Claim 10, wherein the binder material in the first composite material and the binder material in the second composite material have the same composition (Moeny [0044, 0054, 0061]).

Regarding claim 12, Moeny teaches:
The downhole drilling system of Claim 9, wherein the first portion of the ground ring includes the binder material (Moeny [0044, 0054, 0061]) below a threshold.

Regarding claim 13, Moeny teaches:
(Moeny [0044, 0054, 0061]) below a threshold.

Regarding claim 14, Moeny teaches:
The downhole drilling system of Claim 9, wherein the first composite material (Moeny [0044, 0054, 0061]) has a first induced abrasion and the second composite material (Moeny [0044, 0054, 0061]) has a second induced abrasion and the first induced abrasion is greater than the second induced abrasion.

Regarding claim 15, Moeny teaches:
The downhole drilling system of Claim 9, wherein the bit includes a third composite material (Moeny [0044, 0054, 0061]) including a binder material (Moeny [0044, 0054, 0061]) infiltrated through the reinforcement material.

Regarding claim 16, Moeny teaches:
The downhole drilling system of Claim 15, wherein the second composite material and the third composite material have the same composition (Moeny [0044, 0054, 0061]).

Regarding claim 17, Moeny teaches:
A method of drilling a wellbore, comprising: 
placing (Moeny Fig. 1) a pulse-powered drill bit downhole in a wellbore, 

a bit body (Moeny 255); 
an electrode (Moeny 208) coupled to the bit body; 
a ground ring (Moeny 250/650/1250, [0058, 0086]) coupled to the bit body proximate to the electrode and having a first portion (Moeny near 668, [0044, 0054, 0061]) and a second portion (Moeny near 670) located between the first portion and the bit body, 
the first portion including first composite material (Moeny [0044, 0054, 0061]) including a reinforcement material (Moeny [0044, 0054, 0061]) and an abrasive material (Moeny [0044, 0054, 0061]) infiltrated through infiltrated through one region of the reinforcement material at a perimeter (Moeny [0044, 0054, 0061]) of the ground ring, the second portion including a second composite material (Moeny [0044, 0054, 0061]) including the reinforcement material and a binder material (Moeny [0044, 0054, 0061]) infiltrated through the reinforcement material, the second composite material having a different composition than the first composite material, 
wherein the abrasive material has a first melting temperature (Moeny [0044, 0054, 0061]) lower than a second melting temperature (Moeny [0044, 0054, 0061]) of the reinforcement material; and conducting (Moeny [0022, 0027]) pulsed-power drilling using the drill bit.
"Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. See MPEP 2112.

Regarding claim 18, Moeny teaches:
The method of Claim 17, wherein the first composite material further comprises a binder material (Moeny [0044, 0054, 0061]) infiltrated through the reinforcement material.

Regarding claim 19, Moeny teaches:
The method of Claim 17, wherein the first portion of the ground ring includes the binder material (Moeny [0044, 0054, 0061]) below a threshold.

Regarding claim 20, Moeny teaches:
The method of Claim 17, wherein the second portion of the ground ring includes the abrasive material (Moeny [0044, 0054, 0061]) below a threshold.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Carroll/           Primary Examiner, Art Unit 3674